Citation Nr: 1400886	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-32 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a gallbladder disorder, to include cholelithiasis.  

2.  Entitlement to service connection for urinary tract infection.

3.  Whether new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for asthma has been submitted and, if so, whether service connection is warranted.  

4.  Whether new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for relaxed right inguinal ring has been submitted and, if so, whether service connection is warranted.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to March 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2010 and September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In the January 2010 rating decision, the RO declined to reopen the previously denied claim for service connection for a gallbladder disorder/cholelithiasis.  In March 2012, the Board reopened the claim and remanded for further development.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for urinary tract infection, and whether new and material evidence sufficient to reopen the claims seeking service connection for asthma and relaxed right inguinal ring are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has a gall balder disorder which is related to active duty. 


CONCLUSION OF LAW

The criteria for service connection for a gallbladder disorder, to include cholelithiasis lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify through a November 2009 letter to the Veteran from the RO.

The duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records, and VA and private medical records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claim.  The appellant has not informed VA of any outstanding existing medical records which may be helpful in the adjudication of his claim.  VA is not on notice of any evidence needed to decide the claim which has not been obtained.

A VA examination was obtained with regard to the claim for service connection for a gallbladder disorder in January 2013.  A nexus opinion was supplied in March 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2013 VA examination and March 2013 opinion obtained in this case are adequate, as they were predicated on a reading of the service and post-service medical records in the Veteran's claims file.  All of the pertinent evidence of record was considered, to include the Veteran's service and post-service records.  The opinion was accompanied by sufficient rationale.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Calculi of the gall bladder is listed as a chronic disease.  Gall bladder problems, absent the presence of calculi, are not on the list.

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as calculi (i.e., stones) of the gallbladder, if the disease became manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Where the evidence does not warrant presumptive service connection, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Factual Background

The service treatment records show that no gallbladder complaints or findings were reported in the course of the Veteran's enlistment (February 1961) and discharge (March 1965) examinations.  A September 1963 clinical record shows complaints of right lower quadrant radiating pain to right costovertebral angle.  Physical examination and laboratory testing were negative for disease.  An October 1963 urology clinic record shows that testing revealed no abnormalities.  Gall bladder studies were within normal limits.  An April 1964 clinical record shows a notation to a ten month history of right inguinal pain on exertion.  Examination showed a marked dilated inguinal ring.  The provisional diagnosis was right inguinal hernia.  Sick call records dated in June 1964 and October 1964 show, respectively, findings of dilated right inguinal ring and right inguinal area pain, possible urinary tract infection.  Essentially, in service testing (gallbladder, urology, and cystogram) were all within normal limits.  

The record also contains post-service treatment records indicating treatment for urinary tract infection and small bladder stone in April 1965, shortly after his March 1965 service separation.  The Veteran was hospitalized for right upper quadrant pain with a diagnosis of gallbladder disease in February 1966, less than one year after separation from the military.  Gallbladder calculi was not present at this time.  A March 1971 letter from a private hospital indicated that the Veteran was treated in February 1966 for gallbladder disease.  Although 1970s private treatment records indicate gallbladder disease, a January 1972 VA examination found no evidence of gallbladder disease.  A February 1972 private medical certification letter states that the Veteran was in receipt of intermittent treatment for his gallbladder and urinary tract infection to include kidney trouble since 1966 to the present time.  From 1987 to 2005, the Veteran had continued treatment for gallbladder problems, to include cholelithiasis.  To this, a January 2002 private sonographic report shows the diagnosis was multiple cholecystolithiasis (i.e., gallstones).  

An October 2002 VA examination diagnosed the Veteran with cholecystolithiasis but did not proffer a nexus opinion at that time. 

An October 2004 letter from the ophthalmology department at the Armed Forces of the Philippines Medical Center shows that the Veteran, when he was 27 years old, was diagnosed with, in pertinent part, kidney stones.  This translates to approximately 1961.  As noted, service treatment records make no mention of gallbladder-related complaints or findings.  

A private hospital medical record, dated in September 2009, includes a diagnosis of multiple cholecystolithiasis.  An November 2009 private hospital record shows that the Veteran underwent gallbladder removal.  Multiple gallbladder stones were noted to be present.  

Pursuant to the Board's remand, the Veteran was afforded a VA examination in January 2013 (an opinion was provided in March 2013) which included a physical examination of the Veteran and review of his claims folder.  The examiner was instructed to opine as to whether it was at least as likely as not that any found gallbladder diagnosis was related to in-service complaints and findings, to include findings of "markedly dilated inguinal ring."  The examiner was also asked to reconcile all conflicting medical evidence, to include private treatment records reflecting treatment as early as April 1965 with VA examination reports showing essentially normal findings.  

In answering the question whether the Veteran now has or has ever been diagnosed with a gallbladder condition, the examiner noted the following:  chronic cholelithiasis (diagnosed in 1965) and cholecystectomy (diagnosed in 2009).  Following the examination and review of the record, the examiner also commented that the Veteran did not presently have any signs or symptoms attributable to any gallbladder condition or residuals of treatment for gallbladder conditions.  The examiner also opined that the Veteran's claimed gallbladder disorder was less likely than not incurred in or caused by an in-service injury, event, or illness.  As rationale for the provided opinion, the examiner pointed out that the inguinal ring is a completely different area of the body than the gallbladder.  It was added that the Veteran's markedly dilated inguinal ring diagnosed in 1964 would place the Veteran at increased risk for inguinal hernia but not for gallbladder stone or disease.  The examiner went on the observe that there was no other reported incident of service that was indicative of gallbladder disease.  

In addition, the examiner pointed out that it was not known, based upon the presented evidence, whether the "bladder stone" ultrasound referred to in the above-discussed April 1965 letter from the private physician was to investigate the gallbladder or the urinary bladder.  It was added that as notes state that the Veteran was also being seen for urinary tract infections the examiner opined it was likely that the bladder was being investigated.  While acknowledging the private medical statement, to the effect that he had treated the Veteran for gallbladder and urinary tract infection since 1966, the examiner pointed out that there was no evidence of stones in the gallbladder in 1965 or 1966.  There was also no evidence of gallstones being present in January 1972.  See oral cholecystography report.  

The examiner concluded by stating that based on "solid evidence," it was known that the Veteran sustained cholelithiasis with the surgical correction of cholecystectomy, but it cannot be stated that this occurred during his active duty years or the year after with certainty, especially since the Veteran did not have this condition corrected until 2009.  The examiner added that the Veteran's condition with the development of stones "most likely occurred much later in the twenty years prior to his requirement of surgery."

Analysis

The only medical opinion to address causation is that offered by the January 2013 VA examiner who concluded that the Veteran did not have a gallbladder disorder related to his active military service, to include one that was manifested within one year of his service separation and offered a supporting comprehensive rationale.  To the extent the Veteran asserts he has gallbladder-related problems that are due to service, the Board finds that given the particular facts of this case, his condition could have multiple causes and is not a disability for which a lay opinion is competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

While the Veteran has essentially claimed to have had problems with gallbladder symptoms since his military service, and while gallbladder disease was privately-diagnosed in February 1966, other subsequent medical records provided findings of the absence of gallbladder-related problems.  While continuity of symptomatology, rather than continuity of treatment is the focus, medical records pertaining to the Veteran's gallbladder, separate and apart from findings relating to other various disorders (such as urinary tract infections and kidney problems) do not demonstrate such continuity of symptomatology. 

Also, as mentioned above, while the Veteran was diagnosed with gallbladder disease in February 1966 (within one year of his service separation), gallbladder calculi is not shown to have become manifest to a compensable degree within one year after his active service.  Service connection cannot be awarded on a presumptive basis pursuant to U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Thus, the only competent, credible evidence of record is the March 2013 VA opinion which weighs against the claim.  There is no competent, credible evidence of continuity of symptomatology since service or evidence that service connection can be awarded on a presumptive basis.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.


ORDER

Entitlement to service connection for a gallbladder disorder, to include cholelithiasis, is denied.

REMAND

In December 2013, the Veteran submitted a notice of disagreement (see VA Form 21-0958) pertaining to the three denied claims set out by the RO in a September 2013 rating decision.  These issues included entitlement to service connection for urinary tract infection, asthma, and relaxed right inguinal ring.  With regard to the last two issues, previous denials were confirmed and continued.  A statement of the case (SOC) should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Issue an SOC and notification of the Veteran's appellate rights on the following three issues:  entitlement to service connection for urinary tract infection; whether new and material evidence sufficient to reopen the claim of entitlement to service connection for asthma has been submitted; and whether new and material evidence sufficient to reopen the claim of entitlement to service connection for relaxed right inguinal ring has been submitted.  The Veteran is reminded that to vest jurisdiction over any of these three issues with the Board, a timely substantive appeal must be filed as to each specific issue.  If the Veteran perfects the appeal as to any or all of these issues, it must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


